Order entered September 5, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00427-CV

                      NERIUM INTERNATIONAL, LLC, Appellant

                                             V.

                     SUNNY KUM SUN AND RIUM, LLC, Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                         Trial Court Cause No. DC-12-02357-F

                                         ORDER
       The Court has before it appellant’s September 3, 2013 opposed motion to extend time to

file reply brief and appellees’ September 3, 2013 response to that motion. The Court GRANTS

the motion and ORDERS that any reply be filed by September 13, 2013.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE